                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:17-CR-00081-MOC-DCK

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                               ORDER
DARIOUS DEMAINE WESTON,                )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se motion, titled a “Writ of

Habeas Corpus Under Federal Rules of Civil Procedure Rule 60(b)(5).” Doc. No. 60. Defendant’s

70-page submission contains countless nonsensical and fantastical assertions. For example, on the

first page, he suggests he has issued a “bond” for “discharge settlement and closure of Account”

in this case. Id. at 1. Elsewhere, he includes documents requesting that the “financial institution”

of the “US District Court – Western District of North Carolina” “release” his “personal property

from escrow.” Doc. No. 60-2 at 23. Such baseless and frivolous filings do not implicate Rule

60(b) nor undermine the criminal judgment in this case.


                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se motion, titled a “Writ of

Habeas Corpus Under Federal Rules of Civil Procedure 60(b)(5), Doc. No. 60, is DENIED.

                                             Signed: July 22, 2020




      Case 3:17-cr-00081-MOC-DCK Document 61 Filed 07/22/20 Page 1 of 1
